Alexander, J.
(concurring in part) — I agree with Justice Sanders that the City of Roy violated RCW 35.92.025 when it failed to deduct federal grant money before calculating the water connection fee it charged Landmark. To offset what would otherwise be a windfall to Roy, the fee charged to Landmark should be recalculated. I do not, however, agree with Justice Sanders that the trial court was correct in concluding that Roy acted arbitrarily and capriciously in charging Landmark a different fee than it charged another developer, New Concept. Although Roy, in my view, incorrectly computed the fee charged to Landmark, I cannot conclude that its action was unreasoning. It did not, therefore, violate RCW 64.40.020(1).
Madsen, J., concurs with Alexander, J.